Citation Nr: 0427415	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  04-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the calculated amount of $14,490, including whether the 
overpayment was properly created.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran retired from active duty in December 1980 after 
approximately 20 years' service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

A personal hearing was conducted in Washington, DC, before 
the undersigned Veterans Law Judge in July 2004.  


FINDING OF FACT

The debt of $14,490 was the result of sole administrative 
error.  


CONCLUSION OF LAW

An overpayment of VA disability compensation benefits in the 
amount of $14,490 was not properly created.  38 U.S.C.A. § 
5112 (West 2002); 38 C.F.R. §§ 3.500, 3.501 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Veterans Claims Assistance Act of 
2000, which expanded VA's duty to notify a claimant of the 
evidence necessary to establish his claim and to assist him 
in obtaining evidence, is not applicable to cases involving 
waiver of indebtedness.  Barger v. Principi, 16 Vet. App. 132 
(2002).  

Service connection was initially established for a disability 
in September 1981, effective from the day following the 
veteran's separation from service.  The record reflects that 
the veteran elected to waive retired pay to secure VA 
disability compensation in March 1981 and his retired pay was 
reduced by an appropriate amount, as required by law.  
(38 U.S.C.A. §§ 3104, 3105, as in effect in 1981 and also 
2000, provided that a retiree may not receive military 
retired pay and VA disability compensation in full amounts 
from both at the same time.)  

Service connection was established for adenocarcinoma of the 
prostate in January 1997, and the disability was evaluated 
100 percent disabling, effective from November 1996.  

Based on evidence in the file at the time that indicated that 
the veteran's prostate cancer was no longer active, a rating 
decision in November 1999 reduced the evaluation for the 
disability to 10 percent disabling, effective from February 
1, 2000, resulting in a combined 40 percent rating.  
Accordingly, VA reduced his monthly disability compensation 
payment and notified the Department of Defense, who increased 
his retired pay at the same time by an appropriate amount.  
Subsequently, additional evidence was received showing that 
the cancer was in fact still active, and a rating decision in 
October 2000 restored the 100 percent rating for the 
disability, effective from the date of the reduction.  The 
veteran's retired pay was again reduced, effective from 
November 1, 2000.  The record shows, however, that veteran 
was paid VA disability compensation retroactively to February 
1, 2000, at the 100 percent rate, with a lump sum payment, as 
if he were not receiving the additional retired pay.  
However, VA apparently notified the Department of Defense, 
because the veteran's retired pay payments were adjusted 
appropriately, effective from November 1, 2000.  

In January 2002, the veteran was notified that, because he 
had been overpaid for the period from February 1, 2000, to 
November 1, 2000, the RO proposed to reduce his VA 
compensation payments to recover the overpayment.  

The veteran initially disagreed with the propriety of the 
debt itself, which was calculated as $14,490.  

A personal hearing was conducted before a hearing officer at 
the RO in July 2003.  The veteran testified at length 
regarding his disability, how the disability rating was 
wrongfully reduced by VA, and how he believed that VA's 
recovery of the stated amount was wrong.  Subsequently, the 
veteran requested a waiver of recovery of the overpayment, as 
calculated by VA.  

The veteran was furnished with an audit of what he was paid 
and what he was due for the period in question.  That audit 
provided the following information:

Paid from 2/1/2000 through 11/30/2000 at $2,112 per month	= 
$21,120
							Total paid	= $21,120

Due from 2/1/2000 through 10/31/2000 at $502 per month	= 
$4,518
Due from 11/1/2000 through 11/30/2000 at $2,112 per month	= 
$2,112  
							Total due	= $6,630

					Amount of overpayment	= $14,490

In July 2004, the veteran appeared at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
He testified at length concerning his belief that VA 
fraudulently reduced the rating for his prostate cancer, that 
VA settled the fraud in a manner that created nearly as many 
problems as it solved, that VA initiated a recoupment action 
with little regard for the facts of the case, and that the 
Committee's action regarding his waiver request did not 
properly consider all of the required factors.  He argued, in 
effect, that VA deliberately and fraudulently arranged to 
reduce his disability rating so that it could later overpay 
him what he was owed and then, after he had spent the money, 
try to recover the overpayment.  

The Board must first determine whether the debt in question 
was properly created.  Initially, the Board finds that there 
is no evidence whatsoever that VA deliberately tried to 
perpetrate a fraud on the veteran.  The Board need not 
address the propriety of the rating reduction, because the 
100 percent rating was eventually fully restored by the RO.  
No issue concerning the reduction or the proper rating 
remains for appellate consideration.  

The record clearly shows that, when the 100 percent rating 
for his service-connected disability was restored in November 
2000, VA electronically paid the veteran an amount that was 
calculated as the difference between a 40 percent combined 
rating and a 100 percent rating for the 8 months that the 
rating had been reduced.  (His VA disability check for the 
ninth month reflected the increased amount.)  However, the RO 
should have known that the retroactive payment and the 
increased payment for November 2000 were improper, because it 
had notified the Defense Department in February 2000 that the 
veteran's VA disability compensation payment was being 
reduced and should have known that the veteran's retired pay 
would have been correspondingly increased for that period.  

Accordingly, the veteran was overpaid $14,490 in VA 
disability compensation for the period from February 1, 2000, 
through October 31, 2000.  However, the overpayment arose 
solely through VA administrative error.  Sole administrative 
error connotes that the veteran neither had knowledge of nor 
should have been aware of the erroneous award.  Further, 
neither the veteran's actions nor his failure to act must 
have contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.500.  

As to the question of whether the veteran had knowledge of or 
should have been aware of the erroneous award and whether his 
actions or failure to act contributed to payment pursuant to 
the erroneous award, the Board finds that the veteran had no 
knowledge of nor should he have been aware of the erroneous 
award until he received the payment.  While it might be 
argued that he should have known that VA had made a mistake 
when he received the retroactive payment, because he had 
signed the waiver form in 1981, it is reasonable to 
understand that the changing payments from two different 
sources would be very confusing to the veteran and that he 
simply believed that VA and the Defense Department had made 
the necessary corrections to his monthly payments correctly.  
Importantly, the decision for VA to pay the veteran 
retroactively rested solely with VA and was made without the 
veteran's input, nor was any input from him required or 
expected.  The calculations and procedures were solely VA's 
responsibility.  Therefore, the Board finds that his actions 
or his failure to act did not contribute to payment of the 
erroneous award.  

The Board concludes that the overpayment of $14, 490 was 
solely attributable to VA error, and was improperly charged 
to the veteran.  Accordingly, since the overpayment debt was 
not validly created, the question of whether waiver may be 
granted is moot.  38 U.S.C.A. § 5302(c) (West 2002); 38 
C.F.R. §§ 1.963(a), 1.965(b) (2003).  


ORDER

The debt having not been validly created, the veteran's 
appeal is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



